Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 06, 2015

The Court of Appeals hereby passes the following order:

A15D0495. ROBERT M. EIDSON v. ROBYN CROUTCH et al.

      Robyn Croutch, individually and as next friend of Madison Croutch
(“Croutch”), sued Robert M. Eidson in Gwinnett County State Court. Eidson filed a
motion to dismiss the complaint. After Eidson withdrew the motion to dismiss, the
trial court awarded Croutch attorney fees under OCGA § 9-15-14 (a) based upon the
absence of justiciable issues of law or fact in the motion to dismiss. Eidson seeks
discretionary review of this ruling. Croutch, however, has filed a motion to dismiss.
      According to Croutch, we lack jurisdiction to entertain Eidson’s order. On the
same day the trial court entered its order awarding attorney fees, it entered an order
transferring the case to DeKalb County State Court. Thus, Croutch reasons, the case
remains pending below. See Bailey v. Bailey, 266 Ga. 832 (471 SE2d 213) (1996)
(compliance with the discretionary application procedure does not excuse a party
seeking appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b)).
      Under OCGA § 5-6-34 (a) (1), a litigant has a right to a direct appeal from a
“final judgment[ ], that is to say, where the case is no longer pending in the court
below.” There appears to be conflict in the case law regarding whether a transfer
order leaves the case pending below with respect to the court issuing the transfer
order. See Griffith v. Georgia Bd. of Dentistry, 175 Ga. App. 533 (333 SE2d 647)
(1985) (transfer order interlocutory); J. T. M. v. State, 142 Ga. App. 635, 636 (1) (236
SE2d 764) (1977) (order transferring juvenile matter to superior court is final for
purposes of filing direct appeal).
      Given this conflict in the case law - and the mandate that this Court liberally
construe the Appellate Practice Act to bring about a decision on the merits - the
motion to dismiss is hereby DENIED. See OCGA § 5-6-30. The application for
discretionary appeal is GRANTED. Eidson may file a notice of appeal within 10 days
of the date of this order. The Clerk of the State Court is directed to include a copy of
this order in the record transmitted to the Court of Appeals. The parties are directed
to address the jurisdictional issue in their briefs to this Court.



                                         Court of Appeals of the State of Georgia
                                                                              08/06/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.